SMITH, Judge,
dissenting.
I respectfully dissent. I agree with the majority opinion that the debt accrued when the last labor was performed or the last material was supplied to the lots in question. I am unable to agree with the majority that the “one general contract-contiguous lot” statute may serve to extend the time for filing these liens.
I have serious reservations that the contract here serves as a general contract within the meaning of § 429.040, RSMo 1986. But it is not necessary to address that issue. That section was enacted in substantially its present form in 1877. In 1892 the Kansas City Court of Appeals decided The Bolen Coal Company v. Ryan, 48 Mo.App. 512 (1892). There the court addressed squarely the exact question presented in this case. It framed the question and its answer as follows:
The meaning and true intent of plaintiffs’ contention is that, notwithstanding one or more of the buildings mentioned in the contracts are such as cannot be covered by the lien, the time of finishing them shall be tacked to the time when those were finished which are covered by the lien. Thus the work or material on the unlienable buildings must operate to save or extend the time limited for the lienable buildings. We cannot allow this. If we did, it would be against the spirit of the law, and bring about unreasonable results. One contract might provide for the erection of a small structure at one place and a large structure at a distant place; the small one being completed in two months and the large one in two years, the contract would not be performed until the completion of the large structure, yet it ought not to. be supposed that the statute contemplates that a lien may be had against the small structure within six months after the completion of the large one.
Id. at 516.
Plaintiff here asserts no lien against any lots other than five and six and the record indicates that it has been fully paid for any labor or materials utilized in buildings on contiguous lots. Those lots are non-liena-ble by plaintiff. The Bolen Coal case squarely holds that in that situation the contiguous lots may not be utilized to extend the time limitations for filing the lien against lots five and six. Bolen Coal has not been overruled and constitutes the only authority in Missouri on the issue. I see no reason not to follow it.
I would affirm the judgment of the trial court.